Case 6:20-cv-00585-ADA Document 17 Filed 09/11/20 Page 1of5

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

WACO DIVISION

WSOU Investments, LLC d/b/a

Brazos Licensing and Development
VS. Case No.: 6:20-cv-585

Google LLC

MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

Jennifer Kash

Comes now , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Google LLC

Texas pro hac vice to represent in this case, and

 

would respectfully show the Court as follows:

1. Applicant is an attorney and a member of the law firm (or practices under the name of)

Warren Lex LLP with offices at:

 

Mailing address: 2261 Market Street, No. 606

 

City, State, Zip Code: San Francisco, California, 94114

 

+1 (415) 895-2940 +1 (415) 895-2964

Telephone: Facsimile:

 

 

1999

2. Since , Applicant has been and presently is a

 

member of and in good standing with the Bar of the State of California

 

 

Applicant's bar license number is 203679
3. Applicant has been admitted to practice before the following courts:
Court: Admission date:

See Attachment 1

 

 

 

 

 

 
Case 6:20-cv-00585-ADA Document 17 Filed 09/11/20 Page 2 of 5

Applicant is presently a member in good standing of the bars of the courts listed above,
except as provided below (list any court named in the preceding paragraph before which

Applicant is no longer admitted to practice):

 

 

 

 

 

 

 

 

 

 

 

 

N/A

I x< have have not previously applied to Appear Pro Hac Vice in this district
court in Case[s]:

Number; See Attachment 2 onthe _dayof ,
Number: onthe _—__— day of ,
Number: onthe _—__— day of ,

 

 

Applicant has never been subject to grievance proceedings or involuntary removal
proceedings while a member of the bar of any state or federal court, except as

provided:
N/A

Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

except as provided below (omit minor traffic offenses):

N/A

Applicant has read and is familiar with the Local Rules of the Western District of Texas

and will comply with the standards of practice set out therein.
Case 6:20-cv-00585-ADA Document 17 Filed 09/11/20 Page 3 of 5

9. Applicant will file an Application for Admission to Practice before the United States
District Court for the Western District of Texas, if so requested; or Applicant has
co-counsel in this case who is admitted to practice before the United States District
Court for the Western District of Texas.

Co-counsel: Mike Jones of Potter Minton

 

Mailing address: 110 N College Avenue

 

City, State, Zip Code: Tyler, Texas, 75702
+1 (903) 597-8311

 

Telephone:

 

Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00 pro hac
vice fee in compliance with Local Court Rule AT-l(f)(2) [checks made payable to: Clerk, U.S. District
Court].

Wherefore, Applicant prays that this Court enter an order permitting the admission of

Jennifer Kash to the Western District of Texas pro hac vice for this case only.

 

Respectfully submitted,

Jennifer Kash

[printed name of Applicant] 2 fe

[signature of Applicant]

 

 

CERTIFICATE OF SERVICE

I hereby certify that I have served a true and correct copy of this motion upon each attorney of

2020 _

2

record and the original upon the Clerk of Court on this the 17 day of September

Jennifer Kash

[printed name of Applicant] 2 fe

[signature of Applicant]

 

 
Case 6:20-cv-00585-ADA Document 17 Filed 09/11/20 Page 4of 5

Attachment | to Jennifer Kash’s Pro Hac Vice Application

State of California December 1999
United States District Court, Northern District of California December 1999
United States District Court, Central District of California December 1999
United States Court of Appeals, Ninth Circuit December 1999
United States Court of Appeals, Federal Circuit August 2001

United States District Court, Eastern District of California January 2002
Case 6:20-cv-00585-ADA Document 17 Filed 09/11/20 Page 5of5

Attachment 2 to Jennifer Kash’s Pro Hac Vice Application

Case No 1:05-cv-18 (June 7, 2005)

Case No. 1:05-cv-198 (August 9, 2005)
Case No. 1:05-cv-333 (June 6, 2005)

Case No. 1:10-cv-246 (November 10, 2010)
